Motion referred to the court that rendered the decision. Present — Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ. Motion for reargument granted and on reargument the decision of this court dated June 26, 1944 [ante, p. 801], is amended *864by adding to the second sentence, after the word. “ compensation,” the following : “ and also without prejudice to a renewal of the motion to examine defendants before trial, upon a proper showing of the facts constituting the fraud perpetrated upon the attorney.” The order is resettled accordingly. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.